 


110 HR 2681 IH: To provide for the maintenance, management, and availability for research of assets of the Air Force Health Study.
U.S. House of Representatives
2007-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2681 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2007 
Ms. Corrine Brown of Florida introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the maintenance, management, and availability for research of assets of the Air Force Health Study. 
 
 
1.Maintenance, management, and availability for research of assets of Air Force Health Study
(a)PurposeThe purpose of this section is to ensure that the assets transferred to the Medical Follow-Up Agency from the Air Force Health Study are maintained, managed, and made available as a resource for future research for the benefit of veterans and their families, and for other humanitarian purposes.
(b)Assets from Air Force Health StudyFor purposes of this section, the assets transferred to the Medical Follow-Up Agency from the Air Force Health Study are the assets of the Air Force Health Study transferred to the Medical Follow-Up Agency under section 714 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2290), including electronic data files and biological specimens on all participants in the study (including control subjects).
(c)Maintenance and management of transferred assetsThe Medical Follow-Up Agency shall maintain and manage the assets transferred to the Agency from the Air Force Health Study.
(d)Additional near-term research
(1)In generalThe Medical Follow-Up Agency may, during the period beginning on October 1, 2007, and ending on September 30, 2011, conduct such additional research on the assets transferred to the Agency from the Air Force Health Study as the Agency considers appropriate toward the goal of understanding the determinants of health, and promoting wellness, in veterans.
(2)ResearchIn carrying out research authorized by this subsection, the Medical Follow-Up Agency may, utilizing amounts available under subsection (f)(1)(B), make grants for such pilot studies for or in connection with such research as the Agency considers appropriate.
(e)Additional medium-term research
(1)ReportNot later than March 31, 2011, the Medical Follow-Up Agency shall submit to Congress a report assessing the feasability and advisability of conducting additional research on the assets transferred to the Agency from the Air Force Health Study after September 30, 2011.
(2)Disposition of assetsIf the report required by paragraph (1) includes an assessment that the research described in that paragraph would be feasible and advisable, the Agency shall, utilizing amounts available under subsection (f)(2), make any disposition of the assets transferred to the Agency from the Air Force Health Study as the Agency considers appropriate in preparation for such research.
(f)Funding
(1)In generalFrom amounts available for each of fiscal years 2008 through 2011 for the Department of Veterans Affairs for Compensation and Pensions, amounts shall be available as follows:
(A)$1,200,000 shall be available in each such fiscal year for maintenance, management, and operation (including maintenance of biological specimens) of the assets transferred to the Medical Follow-Up Agency from the Air Force Health Study.
(B)$250,000 shall be available in each such fiscal year for the conduct of additional research authorized by subsection (d), including the funding of pilot studies authorized by paragraph (2) of that subsection.
(2)Medium-term researchFrom amounts available for fiscal year 2011 for the Department of Veterans Affairs for Compensation and Pensions, $200,000 shall be available for the preparation of the report required by subsection (e)(1) and for the disposition, if any, of assets authorized by subsection (e)(2). 
 
